Citation Nr: 0200484	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  94-13 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a July 1993 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  Further, during the pendency of 
this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This law, in pertinent part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  As explained below, the Board 
finds that further development is necessary in order to 
afford the veteran every consideration with respect to the 
present appeal.

The veteran contends that he suffers from a thoracic spine 
disorder, and that this disorder is related to active 
service.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the evidence associated with the claims 
file includes service medical records (SMRs) which show no 
abnormalities of the spine upon enlistment and subsequent 
reenlistment examinations.  The SMRs reveal that the veteran 
sustained an injury during active service in June 1985.  
Specifically, a July 1985 treatment report indicates that the 
veteran fell out of a non-moving airplane while performing 
repair work.  He first sought treatment approximately 3 to 4 
weeks later, presenting with complaints of neck pain.  There 
is no evidence of complaints of or treatment for the thoracic 
region following his injury.  He was also seen in February 
1986 following a January 1986 motor vehicle accident with 
complaints of upper back and neck pain; a cervical spine 
disorder was diagnosed at that time and no pathology 
involving the thoracic spine was reported.  SMRs do reveal 
two findings of scoliosis or scoliotic curve of the thoracic 
spine.  These findings were made in January 1989 and again in 
October 1992.  It appears that the veteran did not undergo an 
examination upon separation from service. 

In addition to the SMRs, the evidence of record includes two 
VA examinations conducted subsequent to service.  The first 
of these was conducted in April 1983.  Upon physical 
examination at this time, the veteran was noted to have some 
limitation of motion in the dorsolumbar spine.  April 1993 X-
rays were of the lumbosacral spine and the cervical spine and 
not the thoracic spine.  However, a contemporaneous chest X-
ray noted dextroscoliosis of the thoracic spine.  The 
veteran's next VA examination occurred in June 1996.  This 
examination revealed no complaints or diagnoses of the 
thoracic spine.  It appears that the focus of the examination 
was on the veteran's right shoulder and his cervical spine.  
There is no indication that the thoracic spine has been 
examined since 1993, and there is no documentation of any 
post-service treatment for thoracic spine symptomatology of 
record.  

The evidence presently of record provides insufficient 
information to properly evaluate whether the veteran has a 
current thoracic spine disorder, and if so, whether this 
disorder is causally related to service.  The evidence 
associated with the claims file establishes that the veteran 
was involved in a fall from an airplane and a motor vehicle 
accident in service, and there is a diagnosis of scoliosis of 
the thoracic spine during service, and a finding of 
dextroscoliosis subsequent to service.  However, the claims 
file lacks a medical opinion regarding the etiology of any 
current thoracic spine disorder. 

The Board observes further, that the Hearing Officer in his 
January 1995 decision held that the veteran's thoracic spine 
scoliosis was a congenital or developmental condition that 
was not aggravated in service and for which compensation is 
not payable.  In this regard, the Board notes that a 
congenital or developmental defect is not a disease or injury 
within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (2001).  The VA General Counsel has defined a 
"defect" as an imperfection or structural abnormality.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  The General Counsel 
has held that service connection may be granted, to include 
based on aggravation, for diseases of congenital, 
developmental, or familial origin.  Service connection may 
not be granted for congenital or developmental defects unless 
such defect was subject to superimposed disease or injury 
during military service that resulted in disability apart 
from the congenital or developmental defect.  Additional 
development is necessary in this regard.

Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any thoracic 
spine disorders that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
veteran's claims folder, including a copy 
of this REMAND, should be reviewed by the 
examiner prior to examination.  Based on 
review of the entire record and 
examination of the veteran, the examiner 
should:

(a)  State as precisely as possible 
diagnoses of all disorders involving the 
veteran's thoracic spine;

(b)  State whether it is at least as 
likely as not that any currently 
diagnosed thoracic spine disorder is 
etiologically related to any incident of 
the veteran's military service;

(c)  State whether any currently 
identified thoracic spine pathology, 
including scoliosis, if found, is either 
the result of a disease or injury, or 
should be termed a defect;

(d)  Identify any current thoracic spine 
pathology that preexisted the veteran's 
entrance into military service;

(e)  If it is determined that any current 
thoracic spine disorder is the result of 
a disease or injury that preexisted the 
veteran's military service, state whether 
the thoracic spine disorder underwent an 
increase in disability during service and 
if so, whether the increase was due to 
the natural progress of the disorder;

(f)  If the appellant's current thoracic 
spine disorder constitutes a congenital 
or developmental defect, state whether it 
is at least as likely as not that any 
current thoracic spine disorder is the 
result of disease or injury superimposed 
on that defect in service.

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented. Stegall v. West, 11 Vet. 
App. 268 (1998).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


